DENIED and Opinion Filed November 17, 2022




                                     S  In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                 No. 05-22-01217-CV

                       IN RE PAUL A. PROPES, JR., Relator

          Original Proceeding from the 199th Judicial District Court
                            Collin County, Texas
                     Trial Court Cause No. 199-82537-08

                           MEMORANDUM OPINION
                      Before Justices Myers, Nowell, and Goldstein
                               Opinion by Justice Nowell
      Before the Court is relator’s November 14, 2022 petition seeking a writ of

mandamus compelling the trial court to respond to, hold a hearing on, and rule on

relator’s motion for “Coram Nobis.”

      To establish a right to mandamus relief in a criminal case, the relator must

show that the trial court violated a ministerial duty and there is no adequate remedy

at law. In re State ex rel. Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig.

proceeding). Relator bears the burden of providing the Court with a sufficient record

to show he is entitled to relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992)

(orig. proceeding).
      Relator’s petition does not comply with the Texas Rules of Appellate

Procedure in numerous respects. See, e.g., TEX. R. APP. P. 52.3(a)–(h), (j)–(k),

52.7(a). For instance, relator’s petition is not properly certified. See TEX. R. APP. P.

52.3(j); In re Phillips, No. 05-21-01068-CV, 2022 WL 278240, at *1 (Tex. App.—

Dallas Jan. 31, 2022, orig. proceeding) (mem. op.); In re Butler, 270 S.W.3d 757,

758 (Tex. App.—Dallas 2008, orig. proceeding). Relator’s petition is also not

supported by an appendix or record. See TEX. R. APP. P. 52.3(k)(1)(A), 52.7(a)(1);

Butler, 270 S.W.3d at 759. Without a certified petition and appendix or record,

relator has not carried his burden. See In re Jones, No. 05-22-01113-CV, 2022 WL

12338493, at *1 (Tex. App.—Dallas Oct. 21, 2022, orig. proceeding) (mem. op.);

Butler, 270 S.W.3d at 758–59.

      Accordingly, we deny relator’s petition for writ of mandamus.




                                            /Erin A. Nowell/
                                            ERIN A. NOWELL
                                            JUSTICE

221217F.P05




                                          –2–